705 N.W.2d 346 (2005)
474 Mich. 917
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Francis WELSH, Defendant-Appellant.
Docket No. 129209. COA No. 252561.
Supreme Court of Michigan.
November 9, 2005.
On order of the Court, the application for leave to appeal the June 21, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for reconsideration of the issue whether defendant's third-degree criminal sexual conduct convictions are supported by sufficient evidence in light of People v. Carlson, 466 Mich. 130, 140, 644 N.W.2d 704 (2002), and the applicable statutory text that requires "force or coercion." M.C.L. § 750.520d(1)(b) and M.C.L. § 750.520f(1)(i)-(v). In all other respects, leave to appeal is DENIED because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.